          Case 20-34682 Document 243 Filed in TXSB on 11/23/20 Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                              ENTERED
                                                                                                                 11/24/2020
                                                                       )
In re:                                                                 )   Chapter 11
                                                                       )
BOUCHARD TRANSPORTATION CO., INC., et al.,1                            )   Case No. 20-34682 (DRJ)
                                                                       )
                                                                       )
                           Debtors.                                    )   (Joint Administration Requested)
                                                                       )
                                                                       )   Re: Docket No. 165

                          ORDER (A) AUTHORIZING
                   THE RETENTION AND EMPLOYMENT OF
             PORTAGE POINT PARTNERS, LLC AS RESTRUCTURING
           ADVISOR TO THE DEBTORS AND DEBTORS IN POSSESSION,
     EFFECTIVE AS OF THE PETITION DATE, (B) DESIGNATING MATTHEW RAY
    AS CHIEF RESTRUCTURING OFFICER, AND (C) GRANTING RELATED RELIEF

         Upon the application (the “Application”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”) pursuant to sections

327(a) and 328(a) of title 11 of the United States Code (the “Bankruptcy Code”), (a) authorizing

the Debtors to retain and employ Portage Point Partners, LLC (“Portage Point”) as restructuring

advisor for the Debtors, effective as of the Petition Date, (b) designating Matthew Ray of Portage

Point as chief restructuring officer (“CRO”), in each case in accordance with the terms and

conditions of the Engagement Letter attached to the Application as Exhibit A, and (c) granting

related relief, all as more fully set forth in the Application; and upon the First Day Declaration;

and upon the Declaration of Matthew Ray in support of the Application (the “Ray Declaration”),



1
     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
     four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained
     on the website of the Debtors’ proposed claims and noticing agent at https://cases.stretto.com/bouchard. The
     location of the Debtors’ service address is: 58 South Service Road, Suite 150, Melville, NY 11747.

2
     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Application.
        Case 20-34682 Document 243 Filed in TXSB on 11/23/20 Page 2 of 7




which is attached thereto as Exhibit B; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. § 1334; and this Court having found that this is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2); and this Court having found that it may enter a final order consistent

with Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the relief requested in the Application is in the best interests of

the Debtors’ estates, their creditors, and other parties in interest; and this Court having found that

the Debtors’ notice of the Application is appropriate under the circumstances and no further

notice need be provided; and this Court having reviewed the Application; and this Court having

determined that the legal and factual bases set forth in the Application establish just cause for the

relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      Pursuant to section 327(a) of the Bankruptcy Code, the Debtors are authorized to

(a) retain Portage Point as restructuring advisor to the Debtors, effective as of the Petition Date,

and (b) designate Matthew Ray as CRO, in each case on the terms set forth in the Engagement

Letter, as modified by this Order.

       2.      The terms of the Engagement Letter, including without limitation, the

compensation provisions and the indemnification provisions (as modified herein), are reasonable

terms and conditions of employment and are hereby approved.

       3.      The designation of Matthew Ray as CRO is subject to, and will be effective only

upon, the Debtors’ compliance with section 7 of the General Terms and Conditions of the

Engagement Letter, including as it relates to acceptable insurance coverage for Portage Point

Personnel serving as directors or officers of the Debtors.




                                                  2
        Case 20-34682 Document 243 Filed in TXSB on 11/23/20 Page 3 of 7




       4.      Portage Point shall file applications for monthly, interim, and final allowance

of compensation and reimbursement of expenses pursuant to the procedures set forth in

Bankruptcy Code sections 330 and 331, such Bankruptcy Rules and Local Bankruptcy

Rules as may then be applicable, the U.S. Trustee Guidelines and any applicable orders

and procedures of this Court. For billing purposes, Portage Point shall keep its time in one

tenth (1/10) hour increments in accordance with the US Trustee Guidelines. Portage Point also

intends to make a reasonable effort to comply with the U.S. Trustee’s requests for information

and additional both in connection with the Application and the interim and final fee applications to

be filed by Portage Point in these chapter 11 cases.

       5.      The indemnification provisions set forth in the Engagement Letter are hereby

approved, subject to the following:

               a.      subject to the provisions of subparagraphs (b) and (c) below, the Debtors
                       are (i) permitted to indemnify those persons serving as executive officers
                       on the same terms as provided to the Debtors’ other officers and directors
                       under the corporate bylaws and applicable state law, along with insurance
                       coverage under any policy covering the Debtors’ directors and officers and
                       any equivalently-placed employees, and (ii) authorized to indemnify, and
                       to provide contribution and reimbursement to, and will indemnify, and
                       provide contribution and reimbursement to, Portage Point and its affiliates
                       in accordance with the Engagement Letter for any claim arising from,
                       related to, or in connection with the services provided for in the
                       Engagement Letter;

               b.      notwithstanding subparagraph (a) above or any provisions of the
                       Engagement Letter to the contrary, the Debtors will have no obligation to
                       indemnify Portage Point or provide contribution or reimbursement to
                       Portage Point (i) for any claim or expense that is judicially determined (the
                       determination having become final) to have arisen from Portage Point’s
                       bad faith, self-dealing, breach of fiduciary duty (if any), gross negligence,
                       or willful misconduct; (ii) for a contractual dispute in which the Debtors
                       allege the breach of Portage Point’s contractual obligations if the Court
                       determines that indemnification, contribution, or reimbursement would not
                       be permissible pursuant to In re United Artists Theatre Co., 315 F.3d 217
                       (3d Cir. 2003); or (iii) for any claim or expense that is settled prior to a
                       judicial determination as to the exclusions set forth in clauses (i) and (ii)
                       above, but determined by this Court, after notice and a hearing, to be a


                                                 3
       Case 20-34682 Document 243 Filed in TXSB on 11/23/20 Page 4 of 7




                     claim or expense for which Portage Point should not receive indemnity,
                     contribution or reimbursement under the terms of the Engagement Letter,
                     as modified by the Order; and

              c.     if, before the earlier of (i) the entry of an order confirming a chapter 11
                     plan in these cases (that order having become a final order no longer
                     subject to appeal), and (ii) the entry of an order closing these chapter 11
                     cases, Portage Point believes that it is entitled to the payment of any
                     amounts by the Debtors on account of the Debtors’ indemnification,
                     contribution and/or reimbursement obligations under the Engagement
                     Letter, as modified by this Order, including without limitation the
                     advancement of defense costs, Portage Point must file an application
                     therefor in this Court, and the Debtors may not pay any such amounts to
                     Portage Point before the entry of an order by this Court approving such
                     payment. This subparagraph (c) is intended only to specify the period
                     during which the Court will have jurisdiction over any request by Portage
                     Point for indemnification, contribution or reimbursement and is not a
                     provision limiting the duration of the Debtors’ obligation to indemnify.

       6.     Portage Point shall provide ten-business-days’ notice to the Debtors, the U.S.

Trustee, and any official committee before any increases in the hourly rates set forth in the

Application or the Engagement Letter are implemented. The U.S. Trustee retains all rights to

object to any rate increase on all grounds, including the reasonableness standard set forth in

section 330 of the Bankruptcy Code, and the Court retains the right to review any rate increase

pursuant to section 330 of the Bankruptcy Code.

       7.      To the extent the Debtors wish to expand the scope of Portage Point’s

services beyond those services set forth in the Engagement Letter or this Order, the Debtors

shall be required to seek further approval from this Court. The Debtors shall file notice of

any proposed additional services (the “Proposed Additional Services”) and any underlying

engagement agreement with the Court and serve such notice on the U.S. Trustee, any official

committee appointed in these chapter 11 cases, and any party requesting notice under

Bankruptcy Rule 2002.      If no such party files an objection within 10 days of the Debtors




                                              4
        Case 20-34682 Document 243 Filed in TXSB on 11/23/20 Page 5 of 7




filing such notice, the Proposed Additional Services and any underlying engagement

agreement may be approved by the Court by further order without further notice or hearing.

       8.      Notwithstanding anything in the Application, the Engagement Letter, or Ray

Declaration to the contrary, the Portage Point engagement is subject to the following terms:

               a.     Portage Point shall not act in any other capacity (for example, and without
                      limitation, as an investment banker, claims agent/claims administrator, or
                      investor/acquirer) in connection with the above-captioned cases;

               b.     In the event the Debtors seek to have Portage Point Personnel assume
                      executive officer positions that are different than the positions disclosed in
                      the Application, or to materially change the terms and scope of the
                      engagement, a motion to modify the retention shall be filed;

               c.     No principal, employee, or independent contractor of Portage Point shall
                      serve as a director of any of the above-captioned Debtors during the
                      pendency of the above- captioned cases other than Mr. Matthew Ray,
                      solely in connection with his appointment as CRO;

               d.     Any success fees, transaction fees, or other back-end fees shall be
                      approved by the Court at the conclusion of this case on a
                      reasonableness standard and are not being pre-approved by entry of this
                      Order;

               e.     For a period of three years after the conclusion of the engagement, neither
                      Portage Point nor any of its affiliates shall make any investments in the
                      Debtors or the Reorganized Debtors; and

               f.     Notwithstanding anything to the contrary contained in the
                      Application, Engagement Letter, or Declaration, during the course of
                      these chapter 11 cases, Portage Point will only seek reimbursement of
                      reasonable and documented out of-pocket expenses incurred in connection
                      with these chapter 11 cases.

       9.      In the event that, during the pendency of these cases, Portage Point seeks

reimbursement for any attorneys’ fees and/or expenses, the invoices and supporting time records

from such attorneys shall be included in Portage Point’s fee applications and such invoices and

time records shall be in compliance with the Local Rules, and shall be subject to the U.S.

Trustee Guidelines and approval of the Court under the standards of Bankruptcy Code sections



                                                5
        Case 20-34682 Document 243 Filed in TXSB on 11/23/20 Page 6 of 7




330 and 331, without regard to whether such attorney has been retained under Bankruptcy Code

section 327; provided, however, that Portage Point shall not seek reimbursement from the

Debtors’ estates for any fees incurred in defending any of Portage Point’s fee applications in

these bankruptcy cases.

       10.     Notwithstanding anything in the Application to the contrary, to the extent that

Portage Point uses the services of independent or third party contractors or subcontractors (the

“Contractors”) in these cases and Portage Point seeks to pass through the fees and/or costs of the

Contractors to the Debtors, Portage Point shall: (i) pass through the fees of such Contractors to

the Debtors at the same rate that Portage Point pays the Contractors; and (ii) seek reimbursement

for actual costs of the Contractors only.       In addition, Portage Point shall ensure that the

Contractors perform the conflicts checks and file such disclosures as required by the Bankruptcy

Code and the Bankruptcy Rules.

       11.     Portage Point will review its files periodically during the pendency of these

chapter 11 cases to ensure that no conflicts or other disqualifying circumstances exist or arise. If

any new relevant facts or relationships are discovered or arise, Portage Point will use reasonable

efforts to identify such further developments and will file a supplemental declaration, as required

by Bankruptcy Rule 2014(a).

       12.     Portage Point shall use reasonable efforts and will coordinate with the Debtors

and their other retained professionals not to duplicate any of the services provided to the Debtors

by any of their other retained professionals.

       13.     In the event of any inconsistency between the terms of the Engagement Letter, the

Application, the Ray Declaration, and this Order, the terms of this Order shall govern.




                                                 6
        Case 20-34682 Document 243 Filed in TXSB on 11/23/20 Page 7 of 7




       14.     Notice of the Application as provided therein shall be deemed good and sufficient

notice of such Application, and the requirements of Bankruptcy Rule 6004(a) and the Local

Rules are satisfied by such notice.

       15.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       16.     The Debtors and Portage Point are authorized to take all actions necessary to

effectuate the relief granted in this Order in accordance with the Application.

       17.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

Houston, Texas
      Signed: November 23, 2020.
Dated: ___________, 2020
                                                      ____________________________________
                                                     UNITED  STATES
                                                      DAVID R. JONES BANKRUPTCY JUDGE
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 7
